Appeal Dismissed and Memorandum Opinion filed April 28, 2020.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-19-00697-CR

                         SANDRA KAY SMITH, Appellant

                                             V.
                         THE STATE OF TEXAS, Appellee

           On Appeal from County Court at Law No. 1 & Probate Court
                            Brazoria County, Texas
                         Trial Court Cause No. 241480

                            MEMORANDUM OPINION

       Appellant entered a plea of no contest to speeding and failure to maintain
financial responsibility in exchange for dismissal of the charge of expired
registration. In accordance with the terms of the agreement, the court dismissed the
expired-registration charge.1 We dismiss the appeal.



       1
          The charge of failure to maintain financial responsibility was to be dismissed upon
proof of insurance, which appellant did not provide to the municipal court.
      The trial court signed a certification of the defendant’s right to appeal in
which the court certified the defendant has no right of appeal. See Tex. R. App. P.
25.2(a)(2). The trial court’s certification is included in the record on appeal. See
Tex. R. App. P. 25.2(d). The record supports the trial court’s certification. See
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      On February 26, 2020, this court notified the parties that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      We dismiss the appeal.


                                             PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2